DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 27-31, and 35-37 in the reply filed on 12/15/2020 is acknowledged.
Claims 14-26, 32-34, and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “wash module” in line 4 should read –washing module–.
Claim 9 objected to because of the following informalities:  “wash module” in lines 1-2 should read –washing module–.  Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“web forming device” in claim 1 is interpreted as a sieve belt, a perforated drum, or equivalents (para 0016 of Applicant’s published specification).
“dewatering device” in claim 1 is interpreted as vacuum suction and equivalents (para 0017 of Applicant’s published specification).
“washing device” in claim 1 is interpreted as a belt, drum, equivalents, and can be part of the forming device (para 0017 of Applicant’s published specification).
“washing module” in claim 1, as discussed below, no structure is disclosed in the specification. However, in order to facilitate examination, the term “washing module” has been interpreted as wash liquor delivery devices.
“wash liquor application device” in claim 6, as discussed below, no structure is disclosed in the specification. However, in order to facilitate examination, the term “wash liquor application device” has been interpreted as wash liquor delivery devices. However, in order to facilitate examination, the term “wash liquor application device” has been interpreted as wash liquor delivery devices.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:
Claim limitation “washing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the washing module as “comprising a means (9) of applying wash liquor to the web (11)” (para 0017 of Applicant’s published specification) without describing any structural elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

In reference to claim 6:
Claim limitation “wash liquor application device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The wash liquor application device is described as “applies the wash liquor as a uniform, closed liquor curtain” with no description of any structural description (para 0026 of Applicant’s published specification). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 27-30, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US20050056956) as evidenced by Strandqvist (US20180363177).

In reference to claim 1:
Zhao discloses a process for manufacturing cellulose-based webs which are directly formed from lyocell spinning solution (title para 0024) comprising:
a. employing an extrusion device (1) capable of extruding and extending a plurality of lyocell solution threads, arranged in one or more rows to form a curtain (step b; para 0025)),
b. washing the lyocell solution threads with a first wash liquor in a first washing zone directly after extension and prior to web formation, whereby partially coagulated cellulose filaments are formed (abstract step c; Fig. 3 numeral 16),
c. laying the partially coagulated filaments on a web forming device in a web forming zone (step D), wherein the web forming device has porosity sufficient to allow a gas stream and the first wash liquor to be extracted to form a web (para 0027, “the washed and squeezed web travels with the collector surface 14 through a zone heated…and vacuumed… At least one gutter 40 is attached to vacuum duct to guide the penetrated solution back to the nonwoven web” The use of a vacuum through the collector and a return gutter indicates the device has porosity sufficient to allow a gas stream and first wash liquor to be extracted),
d. washing the web in a second washing zone with a washing device that includes multiple washing modules (steps e, f, and g; Fig. 3, numerals 19 and 20, alternatively numeral 35), wherein
each washing module applies a second wash liquor to the web in such a way as not to damage the web and the coagulated filaments and wherein each washing module further comprises a dewatering device for at least partially dewatering the web (para 0031)(not damaging the web is would be inherent as the process is the same and damage to an article being produced is necessarily a goal of manufacturing),
wherein the wash liquor is capable of removing solvent (para 0012).
Zhao does not explicitly  disclose wherein the process can operate at line production speeds of from 5 m/min to 1000 m/min. However, as evidenced by Strandqvist, maximizing production while minimizing damage is a known goal of manufacturing in the relevant art. See MPEP 2144.05(II)(B). Strandqvist discloses a patterned hydroentangled nonwoven sheet (abstract). Strandqvist further disclose achieving significant speeds, e.g. 2-10 m/sec, while avoiding damage to the sheet material (para 0060). Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In reference to claim 2:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the first wash liquor is applied to the lyocell solution threads prior to web formation by a continuous line of spray (two sets of jet heads 15 shoot high pressure/speed hydro jets 16…to coagulate/regenerate and entangle the cellulose microfibers)(para 0027).

In reference to claim 3:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the first wash liquor used in step b is supplied independent of the second wash liquor in the second washing zone (wash jets 35)(Fig. 3).

In reference to claim 4:
In addition to the discussion of claim 1, above, Zhao does not disclose wherein permeability of the web forming device is selected to enable passage of the gas stream and the first or the second wash liquor between 4,000 and 15,000 m3/m2/h at 100 Pa pressure difference. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Zhao discloses that the web forming device is permeable to the gas stream and the second wash liquor. Obtaining an optimum or workable range of permeability is not inventive.

In reference to claim 5:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the washing device is operated in counter-current mode with the second wash liquor added at a furthest downstream washing module (claim 8; Fig. 3).

In reference to claim 6:
In addition to the discussion of claim 1, above, Zhao further discloses wherein a wash liquor application device in each washing module applies the second wash liquor as a uniform, closed liquor curtain over the full width of the web at a controlled rate and temperature (hydro jets 15 and 19).

In reference to claim 7:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the dewatering devices in each washing module are positioned downstream of the wash liquor application device at a distance sufficient to enable adequate residence time per wash  module for the second wash liquor to act (Fig. 3, vacuum drum)(as the method of Zhao is designed to utilize the wash liquor, it would have been apparent that the distance must be sufficient to enable adequate residence time, otherwise Zhao would not properly operate for the intended purpose).

In reference to claims 8, 29, and 30:
In addition to the discussion of claim 7, above, Zhao does not disclose wherein the adequate residence time per washing module is from 0.06 to 120 sec (claim 7), 0.12 to 12 sec (claim 29), or 0.24 to 6 sec (claim 30). However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Zhao discloses that use of washing modules, which necessarily have a residence time. Therefore, it is not inventive to obtain the optimum or workable range of residence times.

In reference to claim 9:
In addition to the discussion of claim 1, above, Zhao further discloses wherein each wash  module of the washing device comprises essentially the same design and the same residence time per washing module (hydro jets 15 and 19).

In reference to claim 10:
In addition to the discussion of claim 1, above, Zhao further discloses wherein one or more of the washing modules has the capability to recirculate wash liquor internally to increase wash liquor solvent concentration (gutters 40 and 42).

In reference to claim 11:
In addition to the discussion of claim 1, above, Zhao further discloses further comprising providing an in-line hydroentanglement to the web (para 0012).

In reference to claim 27:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the first wash liquor is a liquid capable of removing solvents (para 0027).

In reference to claim 28:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the second wash liquor is water/amine oxide mix or another liquid capable of removing solvents (para 0027).

In reference to claim 35:
In addition to the discussion of claim 1, above, Zhao further discloses further comprising: e. collecting the web (the web is winded up as roll 41)(para 0027).

In reference to claim 36:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the first and second wash liquor are the same (utilizing second washing module numeral 19 and 20; Through a set of cartridge filters 43 and transfer lines 18, these hydro-jets 16 and 20 are supplied with circulating solvent/non-solvent solution 26 from the first regenerating bath 27 by a high-pressure pump 44.)(para 0027).

In reference to claim 37:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the first and second wash liquor are different (utilizing second washing module numeral 35).

Claims 12, 13, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as evidenced by Strandqvist, as applied to claim 1, above, and further in view of White (US20090186189).

In reference to claim 12:
In addition to the discussion of claim 1, above, Zhao does not disclose further comprising admixing a material to the web by dissolving or dispersing said material in a fluid of a hydroentanglement step. However, this is taught by White. White teaches a process of making a hydroentangled product from cellulose fibers (title, abstract). White further teaches that admixing additional materials, such as fire-retardant products to the web by dissolving or dispersing the material in the hydroentanglement fluid allows the materials to be more intimately incorporated into the web (paras 0034-0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to admix a material to the web by dissolving or dispersing said material in a fluid of a hydroentanglement step, as taught by White, in order to obtain a process for applying additional materials, such as fire-retardants, wherein the added materials are more intimately incorporated in the web.

In reference to claims 13 and 31:
In addition to the discussion of claim 1, above, Zhao does not disclose wherein said web is attached on one or both sides to a layer of a further material (claim 13) or wherein the further material is selected from the group consisting of a fiber-, film- or web-layer (claim 31). However, this is taught by White. White teaches a process of making a hydroentangled product from cellulose fibers (title, abstract). White further teaches attaching to said web on one or both sides a layer of a further material, especially a fiber-, film- or web-layer to produce a composite material having various properties, such as flame retardant materials (paras 0040-0043). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of White by attaching a further material on one or both sides of the web in order to obtain a process for making a composite with flame-retardant properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742